BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                No. 06-14-00040-CV

Tillerd Ardean Smith, Medallion Transport & Logistics, LLC, Tomy Rushing d/b/a
                       Rushing Transport Services, Inc.

                                            v.

                                 Brandi Williams

       (No. 12-0889 IN 71ST DISTRICT COURT OF HARRISON COUNTY)
TYPE OF FEE               CHARGES PAID       BY
MOTION FEE                         $10.00   E-PAID     KIMBERLY CUELLAR-JIMENEZ
MOTION FEE                         $10.00   E-PAID     JOHN R MERCY
MOTION FEE                         $10.00   E-PAID     JOHN R MERCY
MOTION FEE                         $10.00   E-PAID     KIMBERLY CUELLAR-JIMENEZ
MOTION FEE                         $10.00   E-PAID     DEBRA BOSSE
REPORTER'S RECORD               $5,430.00   PAID       TAUNTON, SNYDER & SLADE
SUPP REPORTER'S RECORD            $160.00   UNKNOWN    WRIGHT & CLOSE
INDIGENT                           $25.00   E-PAID     DEBRA BOSSE
FILING                            $100.00   E-PAID     DEBRA BOSSE
STATEWIDE EFILING FEE              $20.00   E-PAID     DEBRA BOSSE
SUPREME COURT CHAPTER 51 FEE       $50.00   E-PAID     DEBRA BOSSE


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                      IN TESTIMONY WHEREOF,
                                                      witness my hand and the Seal of
                                                      the COURT OF APPEALS for
                                                      the Sixth District of Texas, this
                                                      August 13, 2015.

                                                      DEBRA AUTREY, CLERK



                                                      By ___________________________
                                                                              Deputy